Citation Nr: 0306610	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  95-09 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fractures of the thoracic and lumbar spine, 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

The veteran appeared at a personal hearing before the RO in 
June 1995.  A transcript of the hearing is of record.

The veteran was scheduled to appear at a hearing at the RO 
before an acting member of the Board in February 2003.  The 
record indicates that he was notified by letter of his 
scheduled hearing; however, he failed to report to the 
scheduled hearing and has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
considered withdrawn. 


FINDINGS OF FACT

1.  The current medical evidence of record is inadequate for 
rating purposes, and a VA examination is necessary to 
establish the veteran's entitlement to an increased  rating 
for his service-connected back disability.

2.  The veteran failed without good cause to report for an 
April 2002 VA examination, scheduled in conjunction with his 
claim for increase.


CONCLUSION OF LAW

An increased rating for residuals of compression fractures of 
the thoracic and lumbar spine is not warranted.  38 C.F.R. 
§ 3.655 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claim Assistance Act of 2000.

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume for the purpose of this decision that the VCAA and the 
implementing regulations pertinent to the issue on appeal are 
applicable to the issue on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects through various letters, the statement of 
the case and supplements thereto, the RO has notified the 
appellant of the VCAA and the implementing regulations, the 
evidence and information needed to substantiate his claim, 
the information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence and information on his behalf, the 
evidence that the veteran should submit if he did not desire 
the RO to obtain the evidence on his behalf and that his 
appearance at a VA examination is necessary to substantiate 
his claim.  Therefore, the Board is satisfied that the RO has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the record reflects that the RO has obtained all 
available records identified by the veteran and his 
representative as pertinent to the claim, and the RO has 
attempted to afford him the examination necessary to 
substantiate his claim.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such available 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2002).

The veteran's residuals of compression fractures at L1, L2, 
and L3 are currently evaluated as 50 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5292 (2002).  

Diagnostic Code 5285 which sets forth the rating criteria for 
residuals of vertebral fractures provides for a 100 percent 
evaluation with cord involvement, when bedridden or requiring 
long leg braces.  Without cord involvement but with abnormal 
mobility requiring a neck brace, a 60 percent evaluation is 
assigned.  In other cases, the disability is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body. 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate. 38 C.F.R. 
§ 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Additional VA examination is currently necessary to establish 
the veteran's entitlement to an increased rating for his 
service-connected back disability.  In this regard, the Board 
notes that the treatment records currently of record and the 
July 1997 VA examination report do not provide adequate 
information for rating purposes.  The veteran was informed of 
this in a VA letter, dated March 18, 2002.  Within the same 
letter, it was also noted that on prior occasions he had 
failed to report to scheduled VA examinations, and he was 
also advised that VA was again in the process of scheduling 
him for a VA examination for purposes of evaluating the 
severity of his disability.  The record indicates that the 
veteran was scheduled for a VA examination on April 4, 2002; 
however, he failed to report without explanation.  The 
veteran has neither requested that the examination be 
rescheduled or even indicated a willingness to report if the 
examination were rescheduled.  Accordingly, the veteran's 
claim must be denied.  38 C.F.R. § 3.655(b).



ORDER

Entitlement to an increased rating for residuals of 
compression fractures of the thoracic and lumbar spine is 
denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

